In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JANE SPRECHER,           *
                         *                           No. 13-271V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: July 21, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Shoulder Injury Related to Vaccine
                         *                           Administration (“SIRVA”).
             Respondent. *
******************** *

Lawrence Cohan, Anapol, Schwartz, et al., Philadelphia, PA, for Petitioner;
Glenn MacLeod, U.S. Department of Justice, Washington, D.C., for Respondent.

                              UNPUBLISHED DECISION1

       On July 18, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Jane Sprecher on April 18, 2013. In her petition, Ms.
Sprecher alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on October 9, 2011, caused her to suffer Shoulder Injury Related to Vaccine
Administration (“SIRVA”). Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

       The parties agreed that petitioner suffered SIRVA from the administration of
the flu vaccine. Likewise, the parties agreed that there is not a preponderance of

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
evidence demonstrating that petitioner’s condition is due to a factor unrelated to
her October 9, 2011 flu vaccination. The other elements of eligibility for
compensation have also been established. See 42 U.S.C. § 300aa—11(c), 13.
Consequently, the stipulation states “petitioner is entitled to compensation.”

       The parties have also agreed upon the amount of compensation to which the
petitioner is entitled. The parties presented the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $120,000.00 in the form of a check payable to petitioner,
       Jane Sprecher. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-271V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00271-UNJ Document 30 Filed 07/18/14 Page 1 of 5
Case 1:13-vv-00271-UNJ Document 30 Filed 07/18/14 Page 2 of 5
Case 1:13-vv-00271-UNJ Document 30 Filed 07/18/14 Page 3 of 5
Case 1:13-vv-00271-UNJ Document 30 Filed 07/18/14 Page 4 of 5
Case 1:13-vv-00271-UNJ Document 30 Filed 07/18/14 Page 5 of 5